Citation Nr: 1339676	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased evaluation for coronary artery disease, rated as 30 percent disabling prior to September 17, 2011, 30 percent disabling from January 1, 2012 to October 23, 2012, and 60 percent disabling from October 24, 2012.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of entitlement to an increased evaluation for coronary artery disease, rated as 30 percent disabling prior to September 17, 2011, 30 percent disabling from January 1, 2012 to October 23, 2012, and 60 percent disabling from October 24, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a statement received in November 2013, after certification of the appeal to the Board, but prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the appeal for the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, in a written statement received in November 2013, indicated that he wished to withdraw the appeal as to the issue of entitlement to service connection for bilateral hearing loss.  Thus, this issue is no longer for appellate consideration.  

Also, in light of the Veteran's withdrawal of this claim, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

In August 2011, the Veteran filed claims of entitlement to a temporary total disability rating for coronary artery disease and entitlement to an increased evaluation for coronary artery disease, then rated as 60 percent disabling.  In a February 2012 rating decision, the RO decreased the evaluation for coronary artery disease to 30 percent, effective May 24, 2011.  In a September 2012 rating decision, the RO granted a 100 percent evaluation for coronary artery disease from September 17, 2011 to December 31, 2011, and a 30 percent evaluation from January 1, 2012.  An October 2012 rating decision continued the 30 percent evaluation for coronary artery disease.  In a January 2013 rating decision, the RO granted an increased evaluation of 60 percent for the Veteran's service-connected coronary artery disease, effective October 24, 2012.  

As the ratings assigned prior September 17, 2011, from January 1, 2012 to October 23, 2012, and from October 24, 2012 are not the maximum ratings available for the service-connected disability, the claim remains for consideration, and the Board has re-characterized the issue to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating decisions dated in February 2012, September 2012, October 2012, and January 2013, adjudicated entitlement to an increased evaluation for coronary artery disease.  The Board finds that a statement from the Veteran, which was received in October 2012, may be reasonably construed as a notice of disagreement with the February 2012 determination, despite readjudications in September 2012, October 2012, and January 2013.  However, the record does not reflect that the Veteran has been issued a statement of the case thereto, as required by 38 C.F.R. § 19.26(d) (2013).  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Pursuant to an August 2011 increased rating claim, a February 2012 rating decision, and October 2012 notice of disagreement, issue a statement of the case, containing all applicable laws and regulations, on the issue of entitlement to an increased evaluation for coronary artery disease, rated as 30 percent disabling prior to September 17, 2011, 30 percent disabling from January 1, 2012 to October 23, 2012, and 60 percent disabling from October 24, 2012.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran and his representative should be advised of the time period in which to perfect an appeal of the issue.  Only if an appeal as to such issue is perfected within the applicable time period, should such issue be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


